ON CROSS PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A cross-petition for certification of the judgment in A-3600/4230-13 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the cross-petition for certification is granted; and it is further
ORDERED that the cross-appellant may serve and file a supplemental brief on or before July 5, 2017, and cross-respondent may serve and file a supplemental brief forty-five (45) days after the filing of cross-appellant’s supplemental submission, or, if cross-appellant declines to file such a submission, on or before August 21, 2017.